t c memo united_states tax_court peters gamm west vincent inc richard l west judith l west marc a vincent deborah s vincent gary l gamm and connie f gamm petitioners v commissioner of internal revenue respondent don s and constance j peters petitioners v commissioner of internal revenue respondent docket nos filed date thomas c triplett for petitioners in docket no jack d flesher for petitioners in docket no frank m schuler and michael l boman for respondent memorandum findings_of_fact and opinion körner judge respondent determined deficiencies additions and penalties with respect to petitioners' federal income taxes for the years and in the amounts as follows docket no petitioner year deficiency richard l and dollar_figure judith l west big_number marc a and big_number deborah s vincent big_number big_number gary l and big_number connie f gamm big_number big_number don s and constance j peters--docket no additions to tax penalty year deficiency sec_6651 sec_6653 sec_6662 dollar_figure dollar_figure dollar_figure -- big_number big_number -- dollar_figure big_number big_number -- big_number the above cases were consolidated for trial briefing and opinion all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted petitioners richard l and judith l west filed joint income_tax returns for and petitioners marc a and deborah s vincent filed joint income_tax returns for through petitioners gary l and connie f gamm filed joint income_tax returns for taxable years through the gamms the vincents and the wests resided in wichita kansas at the time their respective petitions were filed petitioners don s and constance j peters filed joint income_tax returns for through and lived in towanda kansas at the time their petition was filed peters gamm west inc was an s_corporation formed under the laws of the state of kansas in after concession sec_2 and settlement of various issues we must decide whether peters gamm west vincent inc pgwv is entitled to a deduction for legal fees incurred in defending an action brought by the securities_and_exchange_commission sec against one of the principals of pgwv we hold that it is not whether the legal fees are deductible by pgwv as compensation to petitioner don s peters we hold that they are not whether petitioner don s peters individually is entitled to a deduction under sec_212 in an amount equal to the previously disallowed amounts paid_by pgwv in defending the legal action brought by the sec we hold that he is findings_of_fact in date gamm ivan west ivan and peters formed an equal partnership called investment management group img the in marc a vincent became a principal of the firm and accordingly in the name was amended to peters gamm west vincent inc pgwv hereinafter references to pgwv will be to peters gamm west inc or peters gamm west vincent inc depending on the year involved petitioners peters conceded the sec_6651 addition_to_tax for tax years and and the sec_6662 penalty for the tax_year respondent conceded the sec_6653 addition_to_tax for the tax_year and the sec_6662 penalty for the tax_year business_purpose of img was to act as an investment adviser provide advice with respect to the buying and selling of securities and manage money for clients on a discretionary basis the partnership filed a form adv dated date with the sec to register as an investment adviser certain prior activities of the partners were excluded from img's business pursuant to the partnership_agreement one of the excluded activities of ivan was a consulting agreement with energy reserves group erg a publicly held company located in wichita kansas pursuant to the consulting agreement ivan along with wayne swearingen was to obtain debt or equity financing for erg on date a public_tender_offer was made for all outstanding_stock of erg prior to the tender offer several individuals purchased substantial quantities of erg stock which they sold for a significant profit after announcement of the tender offer on date bernard lounsbury lounsbury tendered checks in the amount of dollar_figure each to peters and gamm on date mr peters deposited a check into his personal checking account from kenneth mick mick in the amount of dollar_figure lounsbury and mick were business associates of mr peters but were not clients of img at the time of these payments the payors were indebted to peters in amounts greater than the payments mr peters reported the dollar_figure as income on his schedule c for in date the img partners received subpoenas from the sec that sought documents and testimony concerning the transactions involving erg stock made around the time of the tender offer the partners met with attorneys from various law firms located in wichita kansas and washington d c to determine how best to respond to the subpoenas to determine what the implications were as to the firm or the individual partners and to ascertain what steps needed to be taken initially none of the partners knew that the investigation was specifically targeting the conduct of peters on date an agreement was executed whereby ivan withdrew from the partnership pursuant to such agreement ivan received the value of his capital_contribution as well as a commitment for one-sixth of the annual net_income of the partnership or any successor to the partnership on date img was dissolved and replaced by peters gamm west inc the corporation began conducting business in date the corporation assumed all of the partnership's assets retained its clients kept the same employees and place of business and assumed all partnership obligations and liabilities the business of img wa sec_3 pgwv's income_tax return shows that the date of election as an s_corporation was date this conflicts with the withdrawal agreement executed by the investment management group on date the validity of the s election is not in issue nor is the validity of the partnership withdrawal agreement uninterrupted and the clients of img were told that there had been a name change payments were made to ivan pursuant to the deferred_compensation agreement previously executed by img sometime after ivan's departure his son richard west richard who had been employed by img and pgwv became a shareholder of pgwv on date the corporation adopted a resolution that stated resolved that the corporation continue to pay legal expenses for attorneys engaged by mr don peters in connection with the investigation by the securities exchange commission with respect to sales of stock of erg the payment of such expenses is subject_to the understanding and acknowledgment by mr peters that payment of such expenses is not to be construed by sic any indication that the corporation has any responsibility with respect to the particular matters being investigated or obligated as to any liability damages penalties or fines that may result from said investigation it is to be understood that the corporation may at any time discontinue the payment of such legal expenses and thereupon will have no obligation with respect to such expenses based on this resolution we conclude that at the time of incorporation the pgwv shareholders knew that the investigation was focused on the activities of peters peters owned percent percent and percent of pgwv during the years through respectively on date the corporation filed an amendment to the adv form with the sec which indicated that its name had changed from img to pgwv at the end of the name was amended to peters gamm west vincent inc to reflect the addition of a shareholder mark a vincent in date the principals were informed by counsel that if the sec were successful against peters it would rescind his license and it would probably turn its attention towards the company and attempt to revoke its license the principals of pgwv were involved in all aspects of the representation by counsel and in forming a strategy as to how to proceed they did not want peters to make any decisions without them especially regarding any settlements with the sec their efforts were aimed at avoiding litigation in date the sec filed a complaint against peters and five other individuals alleging acts in violation of the securities exchange act of and rules promulgated thereunder pgwv was not named as a party to the suit specifically the sec alleged in its complaint that peters improperly obtained material nonpublic information from ivan's files which he communicated to mick and lounsbury who were able to profit by buying the stock of erg themselves or by supplying the information to others who did so pursuant to such scheme peters allegedly received a portion of those profits in the form of repayment of loans previously made by him to mick and lounsbury at the time of repayment mick had financial problems the case was heard before a jury which held for peters the sec appealed to the tenth circuit_court of appeals which reversed and remanded to the trial_court sec v peters 978_f2d_1162 10th cir prior to rehearing the parties reached a settlement pursuant to the settlement peters was to pay dollar_figure representing the profits of the alleged inside trading such payment was waived in light of peters' poor financial condition the allegations of the sec were never proven by the sec and peters did not admit to any wrongdoing when the complaint was filed pgwv was told by counsel to amend its adv filing with the sec such amendment made on date disclosed the existence and nature of the suit pgwv also disclosed the suit on its audited balance sheets indicating that the company is committed to retaining the services of this officer and accordingly indemnified him for any legal fees incurred in connection with this complaint pgwv hired sullivan higdon a public relations firm to assist in damage control deductions were claimed for such payment but they are not in issue as a result of the sec's complaint merrill lynch a brokerage firm deleted pgwv from its list of investment managers available to clients of one of its consulting services the notice from merrill lynch acknowledged that pgwv was not implicated but indicated that the removal of the latter from the list was prudent licensing bureaus for the states of maine and kentucky suggested that pgwv withdraw its application_for investment adviser registration until the matter with the sec was resolved one of the largest clients of pgwv the kansas public employees retirement_system kpers representing about percent of the firm's business was valued at around dollar_figure million and later grew to almost dollar_figure million trustees of the kpers fund informed img at a public meeting that the fund would no longer utilize the services of pgwv if peters were found to have committed any of the alleged insider trading or any other wrongdoing pgwv claimed as a deduction legal fees in the amounts of dollar_figure dollar_figure and dollar_figure in computing its net_income on its subchapter_s return for the tax years through respectively respondent disallowed dollar_figure dollar_figure and dollar_figure of those amounts in her timely notices of deficiency stating that it had not been established that those amounts were for ordinary and necessary business_expenses rather than nondeductible business_expenses of peters the pro_rata share of such deductions claimed by petitioners on their income_tax returns was disallowed respondent has conceded that the amounts claimed as legal fees were paid_by pgwv opinion the primary issue is whether pgwv in computing net_income for subchapter_s purposes may deduct legal fees incurred in defending an action brought by the sec against petitioner peters one of the shareholders of pgwv sec_162 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business if we determine that the amounts in question are not deductible as legal fees we must determine whether they are deductible as compensation to peters if the fees are not deductible by pgwv we must determine whether peters individually is entitled to a deduction under sec_212 petitioners have the burden_of_proof rule a 290_us_111 deductibility of legal fees by pgwv under sec_162 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be deductible under sec_162 it must meet five basic elements a it must be ordinary b it must be necessary c it must be paid_or_incurred by the taxpayer in the taxable_year d there must be a trade_or_business and e the expense must arise in connection with or proximately result from that trade_or_business o'malley v commissi91_tc_352 these elements are in the conjunctive if just one is not satisfied the deduction is not allowed because we make our decision based on the last element whether the expenses arose in the carrying on of pgwv's trade_or_business we do not consider the other elements respondent has conceded that legal fees of dollar_figure dollar_figure and dollar_figure were incurred for the tax years through respectively and that pgwv paid them respondent argues that the legal fees are personal in nature and they did not arise in connection with or proximately from pgwv's business petitioners take the position that pgwv the successor to img incurred the legal fees to protect its trade_or_business as well as its reputation and that because payment of the fees was helpful to pgwv's trade_or_business they are deductible expenses which are personal in nature are not generally deductible sec_262 72_tc_340 an expense must be directly connected with or proximately result from the business_of_the_taxpayer 276_us_145 see also 308_us_488 where expenses of litigation are involved the origin of the claim which gave rise to the litigation rather than the consequences of the litigation is evaluated to ascertain whether the expenses are business or personal in nature 372_us_39 the expenses of an activity are not automatically rendered nondeductible merely because the activity is illegal or inappropriate see johnson v commissioner supra legal expenses_incurred in unsuccessful defense against criminal charges brought against taxpayer's husband due to his participation in a tax_fraud scheme treated as deductible under sec_212 because the criminal prosecution arose from his profit-seeking activities additionally otherwise allowable deductions under sec_162 or sec_212 which arose from an illegal activity will not be disallowed on public policy grounds 383_us_687 in 59_tc_708 we stated quite plainly the origin of the claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all the facts pertaining to the controversy citations and fn ref omitted we must identify the claim that gave rise to the legal fees whose deductibility is here in question and then determine whether the claim was proximately related to the trade_or_business of pgwv in 320_us_467 a dentist who sold mail order false teeth was allowed to deduct legal fees stemming from allegations that he made fraudulent claims regarding the quality of his product finding that there was no doubt that the legal expenses of taxpayer were directly connected with 'carrying on' his business id pincite the court determined that the expenditures were ordinary and necessary under sec_23 of the revenue act of ch 49_stat_1658 commissioner v heininger supra pincite in united_states v gilmore supra by contrast the taxpayer incurred legal fees in a divorce proceeding brought by this section is essentially the same as present sec_162 his wife who stood to gain control of his three incorporated auto dealerships the taxpayer argued that because he faced losing control of his corporations the legal expenses were incurred in the defense or preservation of income-producing property the court declined to attach controlling importance to the consequences that the taxpayer faced but rather examined whether the claim arose in connection with the taxpayer's profit- seeking activity the court did not allow the deductions because the wife's claims stemmed from the marital relationship and not from any income-producing activity of the taxpayer united_states v gilmore supra pincite see kornhauser v united_states supra pincite respondent argues that the origin of the sec's claim did not arise from pgwv's trade_or_business and that under united_states v gilmore supra the consequences to pgwv are irrelevant to the analysis respondent also argues that the origin of the claim was not in pgwv's trade_or_business because img's partnership_agreement specifically excluded the erg deal and that peters' activities were not a business activity of img or pgwv petitioners argue that the alleged claim had its origin in the trade_or_business of the firm which was in the business of acting as an investment adviser and therefore deduction of the legal expenses_incurred in defending such action is not barred by united_states v gilmore supra the actual tender offer which was excluded from the partnership_agreement was not the origin of the claim rather the origin of the claim was the alleged misappropriation of inside information followed by improper trading peters received dollar_figure from lounsbury and dollar_figure from mick on november and respectively the sec alleged in its suit brought against peters that although these payments were debt repayment they were only made as a result of peters' having illicitly obtained inside information concerning the pending tender offer for stock of erg which he then relayed to mick and lounsbury who profited therefrom by trading in erg stock the underlying transaction or set of facts that gave rise to the claim is not the actual debt repayment but rather the facts giving rise to the claim are that the debt repayment was in actuality the profits of insider trading the claim is the sec's allegations pgwv was not named as a defendant in the sec's suit if the gain had been realized by or for the benefit of pgwv then the activity although illicit would have been within the company's trade_or_business for instance if a bank executive is charged with embezzlement that conduct would be within his own profit-seeking activities not that of the bank but if the bank executive were found guilty of causing improper foreclosures and such foreclosures benefited the bank that activity although improper would be in the trade_or_business of the bank petitioners have introduced evidence that there would have been injurious consequences to the business reputation of pgwv if the sec prevailed although we are instructed by boagni v commissioner supra to consider all the facts and circumstances we are bound by the rule established by united_states v gilmore supra to look to the origin of the underlying claim and not the consequences the origin of the claim herein was not in the trade_or_business of pgwv but rather in peters' separate activities the legal expenses were incurred defending a claim which had its origin in a transaction that was not part of pgwv's business and which benefited peters personally we find that the claim did not arise in the trade_or_business of pgwv and therefore the amounts in question are not deductible as legal fees by pgwv under sec_162 to this extent respondent's determination is sustained deductibility of the fees by pgwv as compensation to peters having concluded that the amounts in question are not deductible by pgwv as legal fees we now consider petitioners' contention that payment of such fees is deductible by pgwv as compensation to peters sec_162 allows a deduction for reasonable salaries or compensation_for_personal_services actually rendered such payments are deductible only if they were made with the intention to compensate paula constr co v this issue was raised by petitioners other than mr peters in this case commissioner 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir petitioners have failed to introduce any evidence that the payment of legal fees was intended by pgwv to serve as compensation or salary to mr peters accordingly pgwv is not allowed to deduct the payment of the legal fees as compensation to peters whether a portion of the firm's expense was an allowable deduction to peters last we must decide whether the expenses_incurred were deductible by peters under sec_212 individuals may deduct all the ordinary and necessary expenses paid_or_incurred during the tax_year for the production_or_collection_of_income our analysis is similar to that used for sec_162 the difference being that the profit-seeking or income-producing activity need not amount to a trade_or_business 72_tc_340 accordingly the expense must meet four basic elements a payment of the legal fees must be ordinary b it must be necessary c they must be paid_or_incurred during the tax_year by the taxpayer and d the expense must arise in connection with or proximately result from the taxpayer's profit-seeking activity o'malley v commissi91_tc_352 this issue was raised in this case by petitioners peters a ordinary ordinary expenses have been described as normal usual or customary deputy v du pont u s pincite ordinary has been used to distinguish currently deductible expenses from capital expenses such as startup costs or acquisition costs or costs in defending title 403_us_345 397_us_572 211_f2d_66 2d cir affg 19_tc_1235 an expense may be deductible as one incurred in the ordinary course of business even if it is unlikely to recur welch v helvering 289_us_111 the supreme court in 320_us_467 allowed a deduction for legal fees where obtaining legal representation was the normal response of one whose business was threatened by a law suit see also kanelos v commissioner a memorandum opinion of this court dated date respondent argues that the origin of the claim giving rise to the legal expenses here in issue was capital in nature because the claim involved the sale of a capital_asset namely the erg stock and because peters undertook to defend against the claim in order to prevent disgorgement of proceeds of insider trading respondent contends that under 96_tc_713 such legal fees are not currently deductible respondent's argument fails for the following reasons although the underlying transaction here did remotely involve a capital_transaction the purchase of the erg stock the relation of peters to such transaction is too attenuated peters allegedly gave inside information to mick and lounsbury who then profited from such information and returned some of the profits by the repayment of loans peters did not buy any stock furthermore the allegations of the sec were never proven or admitted by peters in barrett v commissioner supra the taxpayer was sued by the sec inter alia for alleged inside trading as part of a settlement he disgorged his profits the case is distinguishable because there the taxpayer was a buyer-broker and the underlying transaction was the purchase of certain options by the taxpayer based on inside information in our case peters was not a buyer-broker but was an investment adviser he did not personally buy the stock which gave rise to the claim in the present case peters was alleged to have committed an inside trade and faced losing his license as an investment adviser there being nothing capital concerning the legal fees they were spent to protect peters and his money-making activity we find that defending the sec allegations was proximately related to his business and accordingly we hold that the payment of the legal fees was ordinary in nature for him b necessary a necessary expense is one that is appropriate or helpful to the taxpayer in his profit-seeking activities commissioner v heininger supra pincite peters was an investment adviser the aim of the litigation with the sec was to revoke his license in such endeavors we find that the legal expenses were necessary to protect his profit-seeking activities c paid_or_incurred during the tax_year respondent conceded that legal fees of dollar_figure dollar_figure and dollar_figure were incurred for the tax years through respectively and that pgwv paid them respondent disallowed deductions of dollar_figure dollar_figure and dollar_figure for the years through we have held that the payment of the legal fees was not deductible as an expense by pgwv under sec_162 petitioner argues that the legal fees were constructively paid_by him and refers to broad v commissioner tcmemo_1990_317 for support in broad a c_corporation made payments on a loan that was a personal obligation of one of the shareholders this court held that the payment of the loan obligation was a constructive_dividend we then allowed the taxpayer a deduction for the interest on the loan in other words we reasoned that because he was treated as having received an amount equal to the loan payment by the bank for him he should be treated as having paid the interest to the bank which was part of that payment broad v commissioner supra citing hufnagle v commissioner tcmemo_1986_119 we have repeatedly held that where a corporation pays the personal expenses of a shareholder such payment will be treated as a constructive_dividend to the shareholder to the extent of the corporation's earnings_and_profits and to the extent that the corporation does not expect repayment 85_tc_332 60_tc_728 37_tc_650 mcwilliams v commissioner tcmemo_1995_454 smith v commissioner tcmemo_1995_410 generally the case law deals with deemed or constructive dividends respondent has not determined nor argued that peters received dividend income and accordingly we analyze only whether there has been a constructive distribution neither party has sought to characterize the payment of the legal fees as a dividend to peters nor are the facts necessary for such an analysis before us in our case legal fees were paid_by pgwv there was no expectation of repayment and the payment directly benefited peters we therefore find that the payment of the legal fees constituted a distribution to peters we make no decision as to the characterization of the distribution either as income to peters a loan to him or a return_of_capital it is not necessary to our conclusion that peters received a constructive distribution of the funds which in turn were used to pay the legal charges incurred for his benefit we hold that peters was in constructive receipt of the distribution in the amount of the legal fees and for purposes of claiming them as a deduction he has also constructively paid the legal fees cf 496_f2d_899 5th cir affg in part revg in part and remanding 60_tc_36 d incurred in connection with taxpayer's profit-seeking activity the final element will be met where the activity proximately results from the taxpayer's profit-seeking activity 308_us_488 276_us_145 we have held above that the origin of the claim was not in the trade_or_business of pgwv but rather arose in peters' own activities the question becomes whether the activity was a profit-seeking activity for purposes of sec_212 the transaction in question involved peters' receipt of certain payments that the sec alleged were made only as the result of an inside trade those allegations were never proven if they were true and peters did engage in an inside trade such trade was a profit-seeking activity albeit an improper one see kent v commissioner tcmemo_1986_324 charter boat captain arrested for marijuana smuggling allowed to deduct legal fees paid_by an undisclosed third party if the allegations were not true then the underlying transaction was the repayment of loans from colleagues who were not clients of pgwv the loans resulted from peters' profit-making business relationship with such colleagues and we conclude that the payment of the legal fees cannot reasonably be construed as being personal as opposed to business in nature kornhauser v united_states supra pincite the necessary elements having been met we hold that peters is entitled to a deduction under sec_212 for the previously disallowed legal fees paid on his behalf by pgwv decisions will be entered under rule
